946 A.2d 637 (2008)
UNITED PARCEL SERVICE, INC., Petitioner
v.
PUBLIC UTILITY COMMISSION, Respondent.
No. 922 MAL 2007.
Supreme Court of Pennsylvania.
March 25, 2008.

ORDER
PER CURIAM.
AND NOW, this 25th day of March, 2008, the petition for allowance of appeal is DENIED.
Justice SAYLOR files a dissenting statement.
*638 SAYLOR, Justice, dissenting.
Mr. Justice Saylor dissents, as he would allow the appeal to determine whether an order, which is otherwise final under Pa. R.A.P. 341(c), must nevertheless be deemed non-appealable because it arose in the setting of a proceeding under Section 510(c) of the Public Utility Code.